Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the areal overlap extend[ing] around an entire side of a peripheral cell” (as shown in Figures, explicitly Figure 4 and the corresponding text), does not reasonably provide enablement for “the areal overlap extend[ing] around an entire periphery of the plurality of photovoltaic cells” (as required by claim 3).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The instant disclosure fails to provide working examples or figures in which a configuration is shown that has areal overlap extending around an entire .  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, it is unclear as to what Applicant intends by the limitation of the claim.  It is unclear as to how Applicant intends the areal overlap to extend around an entire periphery of the plurality of photovoltaic cells, when the overlap is defined by an overlap between a front and back insulating sheet.  Applicant has not provided indication of how the front sheet may be on the back and the back sheet may be on the front.  The metes and bounds of the claim cannot be determined and, as such, the claim cannot be considered on the merits with an art rejection.
Regarding claims 4-6, these claims depend from claim 3 and are rejected on the same grounds as presented above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatchmann (US 20070283996).
As to claim 1, Hatchmann is directed to a PV panel (Figures 3abc) comprising:
A plurality of PV cells (3a, 3b) electrically connected by interconnect structures (15a, b; paragraph 0041); 
A front-side insulating sheet extending over the plurality of cells (top portion, 13); 
A backside insulating sheet extending under the plurality of PV cells (back portion, 43 of 13); wherein:
An edge portion of the front insulating sheet is adjoined to an edge portion of the backside insulating sheet in an adhesion region (shown in fold at edge A in reproduced picture below), and
At least one of the front-side insulating sheet or backside insulating sheet is folded over peripheral photovoltaic cells of the plurality of PV cells (folding shown in Figure 3c).

    PNG
    media_image1.png
    245
    336
    media_image1.png
    Greyscale


	Regarding claim 2, the reference teaches the adhesion region having an areal overlap with the peripheral photovoltaic cells in a view along a direction perpendicular to front side surfaces (areal overlap shown in Figures 3a and 3c).
	Regarding claim 7, the reference teaches the edge portion of the front side insulating sheet adjoined to the edge portion of the back insulating sheet in the adhesion region by polymer to polymer bonding (continuous material necessarily reads on poly-to-poly bonding, as 13/43 is a polymeric carrier; paragraph 0041).
	Regarding claim 8, the reference teaches the edge portion of the front insulating sheet being folded over the peripheral PV cells between a back side of the peripheral cells and the backside insulating sheet (see Figure 3a for overlap/folding).
	Regarding claim 9, the instant claims do not designate a reference for the terms front and back.  Thus, these relative terms when given a broadest reasonable interpretation can be read on by the cited prior art wherein Figure 3c the top portion shown reads on a “back” and the bottom portion shown reads on a “front”.  With such a broadest reasonable interpretation, the claim is met. 
	Regarding claim 12-13, the prior art teaches the edge portions of the front/back being folded over a back/front edge of the peripheral solar cells (folds shown at “A” in reproduced figure above.  Further, the instant claims do not designate a reference for the terms front and back.  Thus, these relative terms when given a broadest reasonable interpretation can be read on by the cited prior art wherein Figure 3c the top portion shown reads on a “back” and the bottom portion shown reads on a “front”.  With such a broadest reasonable interpretation, the claims are met.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art teaches a single bonded layer 13 as the front and back sides insulating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726